DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “disclosure” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "the battery access panel" in figure 1.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 8, line 4, applicant claims “a fourth tread portion adjacent a fourth side of the first tread portion, the fourth side being opposite the third side”.  This claim language appears to be inconsistent with applicant’s specification and drawings which do not describe the fourth tread portion and the examiner has been unable to discern from the language exactly what applicant is claiming in relation to what applicant has disclosed as the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmuth et al. (US Patent 9,387,805B2).
	Re claim 1, Helmuth et al. discloses a vehicle, comprising a compartment (the battery compartment shown in figure 2), a cab step including a first riser portion, a second riser portion being spaced apart from the first riser portion, a first tread portion having a first side positioned adjacent to the first riser portion and a second side positioned between the first riser portion and the second riser portion, the second side being opposite the first side, and an opening (the opening shown in figure 2) being directly adjacent to the first tread portion and the second riser portion, the opening overlapping the compartment, an access panel being hingedly coupled to the cab step, the access panel having an opened position and a closed position, the access panel including a second tread portion being directly adjacent to the first tread portion when the access panel is in the closed position, and a third riser portion being directly adjacent to the second riser portion when the access panel is in the closed position.

    PNG
    media_image1.png
    814
    1084
    media_image1.png
    Greyscale

	Re claim 2, the access panel covers the opening when in the closed position and exposes the opening when in the open position (as shown in figure 1 and 2).
	Re claim 3, the first tread portion is transverse to both the first riser portion and the second riser portion (as shown in the annotated figure above).
	Re claim 4, the second tread portion and the third riser portion of the access panel include external surfaces, and, when the access panel is in the closed position, the external surface of the second tread portion is substantially coplanar with an outer surface of the first tread portion and the external surface of the third riser portion is substantially coplanar with an outer surface of the second riser portion (as shown in the annotated figure above).
	Re claim 5, the battery access panel further comprises an internal surface facing the compartment when the access panel is in the closed position, and a locking component (28 figure 2) at the internal surface of the access panel being configured to lock the access panel in the closed position.
	Re claim 7, the second tread portion of the access panel is transverse to the third riser portion of the access panel (as shown in the annotated figure above).
	Re claim 18, Helmuth et al. discloses a vehicle, comprising  cab step including a first riser portion, a second riser portion being spaced apart from the first riser portion, the second portion having a first external surface, a first tread portion having an end terminating at a location between the first riser portion and the second riser portion, the first tread portion having a second external surface transverse to the first external surface, and an opening extending through the first tread portion and the second riser portion (the opening shown in figure 2, an L-shaped panel hingedly coupled to the cab step), the L-shaped panel having a closed position and an opened position (shown in figures 1 and 2), the L-shaped panel including a third external surface substantially coplanar with the first external surface when the L-shaped panel is in the closed position; and a fourth external surface substantially coplanar with the second external surface when the L-shaped panel is in the closed position (the external surfaces of the parts are shown in the annotated figure below).
	Re claim 19, the L-shaped panel includes an end terminating at a location between the first riser portion and the second riser portion, the end of the L-shaped panel being directly adjacent to the end of the first tread portion when the L-shaped panel is in the closed position.

    PNG
    media_image2.png
    987
    1133
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Helmuth et al. (US Patent 9,387,805B2) in view of Preslik et al. (US Patent 4,836,568).
	Helmuth et al. discloses all the limitations of the claims, as applied above, except for the locking component being a latch lock.
	Preslik et al. teaches the use of a latch lock in an access panel (84, figure 4).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a locking component, such as that disclosed by Helmuth et al., to have the locking component be a latch lock, as taught Preslik et al., in order to secure the panel against theft of the objects located in the compartment. 

Allowable Subject Matter
Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-17 allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle step arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 24, 2022